Per Curiam,
The. general question for decision in this case is whether or not it is the duty of Clarion county to repair and maintain a portion of a certain turnpike that was condemned, for which condemnation damages were paid by the county. The decision of this question, it is conceded by counsel for appellant, depends upon the proper determination of the question whether the Act of April 20, 1905, P. L. 237, and the Act of April 25, 1907, P.L. 104, are constitutional. The court below decided both questions in the affirmative. The precise question was decided by the Superior Court in February last, in the case of Common*303wealth ex rel. v. Van Bowman et al., 35 Pa. Superior Ct. 410, upon appeal from the judgment of the court of common pleas of Cumberland county. That case was not reported at the time the present appeal was taken or argued; consequently it had not come to the notice of counsel. Nothing has been suggested in the argument which was not fully considered in the decision referred to, and we see no occasion to add anything to the opinion rendered by our Brother Henderson in that case.
The judgment is affirmed.